Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to claim set of 10/9/2019

Claims pending	1-3,6-22,24
Claims currently under consideration	1-3,6-22,24 


Priority
This application has a filing date of 05/16/2019 and is a 371 of PCT/GB2017/053480 11/20/2017
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to UNITED KINGDOM document no. 1619713.9 filed 11/22/2016.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6-8,10,12,13,16,19,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouillon et al (2008 J. Comb. Chem. 10:714-20 – IDS entry 5/16/2019).
Bouillon et al teach throughout the document and especially figures 1-2 and pp 714 and 716, an elongate solid phase body with resin capsules as permeable containers for solid-phase synthesis (including reaction and solvent washing steps in “zones” of a Domino Block Synthesizer), the body comprising: a conduit; an elongate body portion and a plurality of enclosures distributed along the length of the elongate body portion, said the enclosures being formed of a material comprising a chemically inert PEEK mesh or Teflon membrane; and within each enclosure, a plurality of polystyrene-divinyl benzene solid phase beads bearing BAL (linker) precursors, wherein the size of the holes in the mesh and the size distribution of the solid phase beads are selected such that the beads do not pass through the mesh. See also experimental section and figure 3. The foregoing reads on claims 1,6,7,8,10,12,13,16,19,20.

Claim(s) 1-3,6,8,10,12-19,22 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Houghten (US 4631211 – IDS entry 5/16/2019).
Houghten et al teach throughout the document and especially figures 1-5, column 8 line 48 to column 9 line 40 and column 24 line 33+ an elongate solid phase body for sequential solid phase synthesis (including liquid washing steps in “zones”), the body comprising: an elongate body portion and a plurality of enclosures distributed along the length of the elongate body portion, said the enclosures being formed of a material comprising a chemically inert polyethylene copolymer mesh; within each .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-8,10,12,13,16,19,20 and 11,14,21,24 are rejected under 35 U.S.C. 103 as being unpatentable over Bouillon et al (2008 J. Comb. Chem. 10:714-20 – IDS entry 5/16/2019) in view of Trau et al (US 7338768).
Bouillon et al is relied on as above.

 et al do not explicitly teach: polyethylene glycol polystyrene hybrid resin as recited in claim 11; an identity marker per claim 14; ultrasound of claim 21; nor CPG (controlled pore glass) of claim 24.
As in claims 11,14,21,24 Trau et al teach throughout the document and especially the title, abstract, document claim 4 and example 2 or 9, carrier-reporter assemblies of CPG and polyethylene glycol polystyrene hybrid resin bearing reporter beads (identity markers) prepared by steps including sonication.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the carrier-reporters disclosed by Trau et al into the permeable capsules of Bouillon et al.
One of ordinary skill in the art would have been motivated to incorporate the carrier-reporters disclosed by Trau et al into the permeable capsules of Bouillon et al for the benefit of directly decoding an immobilized molecule of interest with no additional steps (e.g. HPLC, MS, etc.) advantageous according to Trau in column 3 to column 4 line 17.
One of ordinary skill in the art would have had a reasonable expectation of success in placing the carrier-reporters of Trau into the permeable capsules of Bouillon et al since doing so does not elicit any technical challenge.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11,14,19,20,22 of copending Application No. 16967307 (referred to hereafter as ‘307).. 
	Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, present claims 1 and 17 constitute the same apparatus as set forth in ‘307 claims 19,20,22 or employed by ‘307 claims 11,14,17 for instance in affinity chromatography or, alternatively overlap in scope to a large extent and, as a result, the overlapping claims would be rendered obvious.
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘307 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims concern a device including a solid support that provide similar physiochemical properties and/or biological binding activity such as bearing a peptide antigen. Furthermore, one of ordinary skill in 
This is a provisional obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17,18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 17 and 18 each recite the limitation "the polymer" each in line 1.  There is insufficient antecedent basis for this limitation in each claim, rendering the metes and bounds uncertain. 
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
5 are rejected as being indefinite as well.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639